 In the Matter of LAYCOB HAT COMPANY,' EMPLOYERandTEXTILEWORKERS UNION OF AMERICA, CIO, PETITIONERIn the Matter of LAYCOB HAT COMPANY, EMPLOYERandUNITED HAT-TERS, CAP AND MILLINERY WORKERS INTERNATIONAL UNION, AFL,2PETITIONERCases Nos.14-RC-509 and 14-RC-869.-Decided January 23, 1950DECISIONORDERANDDIRECTION OF ELECTIONUpon petitions duly filed, a consolidated hearing was held beforeGlenn L. Moller, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists in Case No. 14-RC-809concerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.The Petitioner in Case No. 14-RC-869, United Hatters, Cap andMillinery Workers International Union, AFL, herein called the AFL,moved to withdraw its petition.Ruling on -this motion was reservedfor the Board.The Employer, in its brief, opposes the motion.Asthe withdrawal of the AFL's petition will not prejudice the rightsof any party, the AFL's motion is hereby granted 3We therefore findthat no question concerning the representation of the Employer'semployees exists in Case No. 14-RC-869.The name of the Employer appears as amended at the hearing.The name of the Petitioner in Case No.14-RC-869 appears as amended at the hearing.American Radiator S Standard Sanitary Corporation,67 NLRB 1135, at page 1136 ; seealsoPacific American Shipowners Association,80 NLRB 622.88 NLRB No. 65.257 258DECISIONSOF NATIONALLABOR RELATIONS BOARD4. In Case No. 14-RC-809, the Petitioner, Textile Workers Unionof America, CIO, herein called the CIO, seeks a unit of all productionand maintenance employees, excluding operators, cutters, blockers,trimmers, designers, makers, and repairers on millinery .4The AFLsupports the CIO's unit contention.The Employer insists that theunit-should be plant-wide, embracing both skilled employees and floorhelp.All parties would also exclude salesmen, clerical employees, andsupervisors.5The unit sought by the CIO is essentially a residual unit coveringemployees not contained in the bargaining unit long since and cur-rently represented by the AFL.We have heretofore found such aresidual unit appropriate as a supplement to an already recognizedappropriate bargaining unit.'The appropriateness of the CIO's pro-posed unit depends, therefore, upon whether or not the AFL's contractcovers an appropriate unit.The Employer is engaged in the manufacture and sale of millineryand handbags at its only plant'in St. Louis, Missouri. It employsapproximately 150 employees, and occupies 1 loft floor, with parti-tioned offices.The production employees are divided roughly into2 classes, the skilled employees, who comprise the group bargained forby the AFL, and "floor help," who comprise the large majority of theemployees sought by the CIO. The skilled employees consist ofsewing machine operators (who operate sewing machines), cutters(who cut material and cardboard), blockers (who size and block),trin.iners (who perform hand-sewing), and makers.Floor help areessentially unskilled production employees, but the term is also appliedto employees of the shipping department.The manufacturer's association of which the Employer is a membersponsors a school for the training of apprentices.All the skilledemployees are hired from the outside, either by calling the AFL orby advertising.Apprentice skilled workers start at the apprenticerate and work up to the journeyman's rate.The Employer has neverprogressed any floor help to positions as skilled workers.The skilled employees work alongside the floor help, are not sep-arately supervised, and do not constitute a separate departmentalgroup or recognized craft group.However, their work requires theexercise of greater skills than that of the floor help, and they are higherpaid-receiving from 98 cents to $1.48 per hour. as compared to the'The unit is described as amended at the hearing.The excluded categories comprisethose employees covered by the AFL's current contract.The Employer does not employ any watchmen or professional employees.Rockford Drop Forge Co., 73NLRB 26;Pepeekeo Sugar Companyat al.,59 NLRB 1532 ;General Electric Company,54 NLRB 1299; andDetroit IncineratorCo., 45 NLRB 414. LAYCOB HAT COMPANY25940 cents to 75 cents per hour received by floor help.7Moreover, since1932 the AFL has bargained for them as a separate unit undera seriesof contracts with the Employer, the last of which is a 3-year agreementexecuted January 1,1949.$There is no history of bargaining coveringany other employees in the plant.Under these circumstances, and particularly in view of the longhistory of bargaining covering them, we conclude that the skilledemployees as a group comprise an appropriate unit,0 and that theunit sought by the CIO is appropriate as a supplement to the unit ofskilled employees currently represented by the AFL.The Employer maintains that the bargaining history should notbe controlling here because of a change which occurred in the Em-ployer's operations.This contention is clearly without merit.Whileit is true that the Board will not consider collective bargaining his-tory controlling where the Employer's operations have undergone afundamental change,1° there has been no such substantial change here.:"Furthermore, on January 1, 1949-several years after the alleged fun-damental change-the Employer again entered into contractual rela-tions with the AFL with respect to the skilled employees only.There remains for consideration the unit placement of an employeewho divides his time between maintenance work, production work,and running errands.The CIO would exclude him from the unit;the Employer and the AFL expressed no preference as to his unitplacement.On the record before us, we are of the opinion that thisemployee has a community of interests with the other employees inthe unit.Accordingly, we shall include him.We find that all production and maintenance employees of the Em-ployer,12 excluding blockers, cutters, operators, makers, trimmers, andTApprentice skilled workers receive 75 percent of thejourneymen's rates.8No partycontendsthat this contract constitutes a bar to a presentelection.° SeeIllinois CitiesWater Company,87 NLRB 109.Members Houston and Murdock,although they dissented in that case,consider themselves bound by the majority decisiontherein.Mutual Rough flat Company,86 NLRB 440,cited by theEmployer,is distinguishable.There, unlike the instant case, there was no previous collective bargaininghistory.Like-wise, we find no merit inthe Employer's contention that we should not give weight to any"deal" between the AFL and the CIO, as we rely, not on any sucharrangement, but onthe17-yearcollective bargaining history inwhich theEmployer itself participated.Thecases relied uponby the Employer to supportthis contention are therefore not in point."Marshall Stove Company,57 NLRB 375." In 1937, conforming to a new style,the Employerstarted making sets consisting of hatsand bagsto match.Thebags at that time were"4 cornered"bags which consisted of tworectangular pieces of material sewn together. In 1946,the box typebag came into demand.These bags require the insertion of cardboard for stiffening.We do not consider thesechanges fundamental.12 Including the employee who divides his time between maintenance work, production, andrunning errands.Chester Laycob was described by a witness as "the boss'son."As he appears to be theson of a high managementofficial,weshallexcludehim from theunit.Broadway Iron882191-51-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir apprentices, salesmen, clerical employees, and supervisors asdefined in the Act,13 constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act.ORDERIT IS HEREBY ORDERED that the motion of United Hatters, Cap andMillineryWorkers International Union, AFL, to withdraw its peti-tion in Case No. 14-RC-869, be, and it hereby is, granted.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who were em-played during the payroll period immediately preceding the date ofthis Direction of Election, including employees who did not work dur-ing said payroll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not they de-sire to be represented, for purposes of collective bargaining by TextileWorkers Union of America, CIO.14and Pipe Corporation,83 NLRB 942;Was. P. McDonald,83 NLRB 427;Alabama Brick &TileCompany, Inc.,80 NLRB1365; andAssociated Electronic Enterprises,Inc.,80NLRB 295.13The parties apparently agree that Jack Cohen, David Laycob, RuthKaestner, MarieVaughn, and Paul Laycobare supervisorswithin themeaning ofthe Act.14 The AFL stated that it did not desire to appear on the ballot.Accordingly,its namehas been omitted.